          Case 1:20-cr-00898-KWR Document 2 Filed 03/10/20 Page 1 of 2
                                                                                   FILEM
                                                                         UNITED STATES DlSl'RiC'i CCU*-I
                                                                           ALBUQUERQUE'        NE.\Ar     ilEXlCC

                          IN THE LINITED STATES DISTRICT           COURT            MAR   1   (} 21;2(}


                              FOR THE DTSTRTCT OF NEW          MEXTCO
                                                                              rvilTcHELL Fr. ELFEHS
                                                                                      CLERK
 UNITED STATES OF AMERICA,                        )
                Plaintiff,                                CRIMINALNO.      ?b-ffiOKWg
        vs.                                               Counts l-2: 18 U.S.C. $ 875(c):
                                                          Interstate Communication of Threats     ;
 KENNETH BRANT,
                                                          Count 3: l8 U.S.C. $$ 2261(A)(2) and
                Defendant.                                2262: Cyber-Stalking.

                                       INDICT MENT
The Grand Jury charges:

                                             Count    1



       On or about October 7,2018, in Bernalillo County, in the District of New Mexico and

elsewhere, the defendant,    KENNETH BRANT, knowingly and willfully did transmit in

interstate and foreign commerce communications containing a threat to injure M.D.

       In violation of 18 U.S.C. $ 875(c).

                                             Count 2

       On or about December 12,2018, in Bernalillo County, in the District of New Mexico and

elsewhere, the defendant,    KENNETH BRANT, knowingly and willfully did transmit in

interstate and foreign commerce communications containing a threat to injure C.D.

       In violation of 18 U.S.C. $ 875(c).

                                             Count 3

       Between on or about August 15, 2018 and December 26,2018, in Bernalillo County, in

the District of New Mexico and elsewhere, the defendant,     KENNETH BRANT, with the intent

to harass and intimidate, and to place under surveillance with intent to harass and intimidate
          Case 1:20-cr-00898-KWR Document 2 Filed 03/10/20 Page 2 of 2



C.D., used a facility of commerce, that is, the Internet, to engage in a course of conduct that

caused, and would reasonably be expected to cause, fear of serious bodily injury and substantial

emotional distress in C.D.

       ln violation of 18 U.S.C. $$ 2261(4)(2) and 2262.




                                                      A TRUE BILL:


                                                      /sl
                                                      FOREPERSON OF THE GRAND JURY


Assistant UnitedS

       March 10,2020
